Citation Nr: 0111814	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chest pains.  


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from September 1952 to May 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO), which denied the veteran's claim of 
entitlement to service connection for chest pains.  The 
veteran failed to report for a travel Board hearing scheduled 
for February 27, 2001.  See 38 C.F.R. § 20.704(d) (2000).   

REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which requires VA to 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims for benefits.  
See the VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
accordance with this duty, and for the reasons and bases set 
forth below, the Board finds that additional development is 
warranted before the veteran's claim can be adjudicated.

Factual background

The veteran is seeking entitlement to service connection for 
chest pains.  He essentially contends that he has suffered 
from chest pains since 1975, approximately one year prior to 
his retirement from service.  Service medical records indeed 
indicate that he complained of and was observed for chest 
pains from October to November 1975.  The pains were noted as 
being similar to angina, of a short duration, and not related 
to activity.  Treadmill studies were conducted and revealed 
good cardiorespiratory fitness.  The veteran was negative for 
ischemia.  At the time of his retirement physical 
examination, the veteran's cardiovascular system, lungs, and 
chest were all noted as being normal.  However, he did report 
tightness in his chest which occurred during the year prior 
to his retirement.  

The veteran received outpatient treatment for complaints of 
chest pain and tightness of the chest from August to 
September 1998.  He was diagnosed with chest pain and 
hypertension.  In December 1998, the veteran was afforded a 
VA examination, during which he reported a history of chest 
discomfort.  The veteran was diagnosed with hypertension and 
atypical chest pain.  

The veteran was admitted for emergency treatment in April 
1999 with complaints of substernal chest pain.  He was 
diagnosed with acute myocardial infarction.  

Reasons for remand

The veteran's claim was denied by the RO on the basis that it 
was not well grounded.  See, e.g., the October 1999  
Supplemental Statement of the Case. 
The VCAA eliminated the concept of a "well-grounded claim", 
and redefined the obligations of VA with respect to the duty 
to assist.  The law provides that VA now has a duty to make 
reasonable efforts to assist all claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be codified at 
38 U.S.C.A. § 5103A).  

Because the veteran's claim of entitlement to service 
connection for chest pain was denied by the RO on the basis 
that it was not well grounded, the RO did not undertake any 
evidentiary development of the claim.  In light of the 
passage of the VCAA, the Board finds that a remand of this 
issue is warranted, in order to ensure that the RO will have 
the opportunity to adjudicate the veteran's claim pursuant to 
this new legislation in the first instance, thereby 
preventing any potential prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

In support of his claim, the veteran has pointed to his 
service medical records which indicate complaints of and 
observation for chest pains.  However, the fact that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, the Board believes that there is a question 
whether there is a current disability which is related to the 
chest pains reported during service.  For this reason, the 
Board finds that the RO should obtain a medical opinion in 
order to answer this question.

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for chest pains.  After securing 
any necessary release, the RO should 
obtain those records that have not 
previously been associated with the 
veteran's VA claims folder.  The RO should 
notify the veteran if identified records 
are unavailable.

3.  The veteran should be afforded a VA 
examination to determine if the veteran 
currently has disability or disease which 
is manifested by chest pains and if so 
whether such disability is related to the 
chest pains reported during service.  The 
claims folder must be made available to 
the examiner for review before the 
examination and review of such should be 
cited in the examination report.  A 
written report of the examination should 
be placed in the veteran's VA claims 
folder.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. §  3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to Court.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




